Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Response to Applicant’s Submission
	Applicant’s response filed 12/8/21 does not place the application in condition for allowance.
Status of Objections and Rejections
The claims stand rejected as previously presented.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 4, 5, and 6 of the instant application are identical in scope and content to claims 4, 1, and 6, respectively, of allowed Application 13/555,725.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10 of U.S. Patent No. Allowed application 13/555,725. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding instant claims 2-3 and 7-10, these claims are identical to ‘725 claims 2-3 and 7-10.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. Allowed Application 10/868,080. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, the breadth of instant claims 1 and ‘080 claims 1 and 2 are not identical but instant claim 1 is broader.
Regarding claims 2-10, the instant claims are substantially identical to ‘080 claims 2-10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-3 and 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (US 6340788) in view of Lao, "Modulator Driver and Photoreceiver for 20Gb/s Optic-Fiber Links", vol. 16, No.8 (1998) pp. 1491- 1492) and Dimroth et al. ("25.5% Efficient Ga0.351n0.65P/Ga0.831n0.17As Tandem Solar Cells Grown on GaAs substrates," IEEE Electron Device Letters, Vol. 21, No. 5, May 2000).
As to claim 1, King is directed to a solar cell (Fig. 5b) comprising:
a first layer (111) having a first-layer lattice parameter (LC;);
a second layer (U) having a second-layer lattice parameter (LC2) different from the first- layer lattice parameter, wherein the second layer includes a photoactive second layer material;
a third layer (U2) having a third-layer lattice parameter (LC3) different from the second- layer lattice parameter, wherein the third-layer includes a photoactive third layer material;
a transparent graded first buffer layer (1° upper buffer/transition layer/2" upper buffer; transparent at least to wavelengths that extend to subsequent layers) extending between and epitaxial to the first layer and the second layer and having a first-buffer- layer lattice parameter that increases with increasing distance from the first layer (111) toward the second layer (Uw) ; and e a transparent graded second buffer layer (2"? upper buffer/transition layer/3" upper buffer) extending between and epitaxial to the second layer and the third layer and having a second-buffer-layer lattice parameter that decreases with increasing distance from the second layer toward the third layer (column 21, line 35 to column 22, line 29 teaches LC)>LC; and LC3<LC; and King teaches a graded buffer/transitional layer lattice parameter to transition from one adjacent layer’s lattice constant to another adjacent layer’s lattice parameter and will necessarily meet the limitations of the instant claims based on the adjacent layer lattice constants disclosed in the embodiment).
Lao discloses semiconductor photodetector (abstract, page 1491 ) and further discloses a linearly graded buffer layer of quaternary AlGalnAs used to accommodate the lattice mismatch between the semi-insulating GaAs substrate and InGaAs absorption layer (paragraph 3, column 2, page 1493). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a graded buffer layer of AlGalnAs as taught by Lao to the solar cell of the King et al. in order to accommodate the lattice mismatch between the substrate and the absorption layer.
King et al. in view of Lao fails to disclose a GalnAs buffer layer.

Further, the prior art teaches the subcell layers can be grown on a Ge or GaAs substrate, the substrate can be present during bonding of the subcell layers and left as a part of the final cell structure, this Ge or GaAs substrate can be considered the first layer and reads on the instant limitation of being a substrate that is not photoactive (column 7, line 64 to column 8, line 10).
Regarding claim 2, as King teaches the buffer layer serving to transition from one adjacent layer to another and the first, second, and third layers are of different composition, the second buffer layer is necessarily different composition from the first buffer layer. Further modified King teaches the first buffer being graded GalnAs and the second buffer comprising graded AlGalnAs (see full discussion above).
Regarding claim 3, the prior art teaches the second layer comprising a plurality of second-layer sublayers (see King; Figure 5b) and wherein each of the second-layer sublayers has substantially the second-layer lattice parameter (du2).
Regarding claim 7, the reference teaches a fourth layer (U1) comprising a photoactive fourth layer material (column 7, lines 17-26) above the third layer (see Figure 5b for configuration).

Regarding claims 9-10, Applicant is directed above for a full discussion of King as applied to claims 1 and 7. The King reference is open to a plurality of cells but fails to teach specifically a fifth photoactive layer above the fourth layer and a transparent graded fourth buffer layer.
However, a skilled artisan would have been motivated to select an appropriate number of cells in the multijunction cell of King to achieve a desired electrical output. Further, it would have been clear to a skilled artisan that the subsequent cells of the King device are to be consistent with the rest of the device and therefore, the addition of a fourth buffer layer is in keeping with the teachings of the reference.
Response to Arguments
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive. Applicant indicates that the instant claims are not identical to the claims from 13555725, the Examiner respectfully disagrees.  The claims of each are identical and the statutory double patenting is maintained.  Further, Applicant indicates that a terminal disclaimer has been filed however a terminal disclaimer is not found in the file currently and, as such, the non-statutory double patenting is also maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726